t c memo united_states tax_court anthony j adams petitioner v commissioner of internal revenue respondent docket no filed date anthony j adams pro_se bryan e sladek and robert d heitmeyer for respondent memorandum findings_of_fact and opinion vasquez judge for and respondent determined deficiencies in petitioner’s federal income taxes additions to tax and penalties as follows addition_to_tax penalty year deficiency sec_6651 sec_6662 dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number as an initial matter neither party argued or briefed whether the essex drive trust should have claimed the mortgage interest_deduction pursuant to sec_163 d and the provisions of subchapter_j petitioner could have claimed the mortgage interest_deduction as investment_interest 54_tc_170 property that was a residence in the taxpayer’s hands was business property in the land trust’s hands or the essex drive trust was a mere nominee a sham or should otherwise be disregarded see norton v commissioner tcmemo_2002_137 land trusts disregarded as shams and income taxable to beneficiaries these issues are deemed waived see rule 238_f3d_860 ndollar_figure 7th cir issues not addressed or developed are deemed waived--it is not the court’s obligation to research and construct the parties’ arguments affg tcmemo_1999_192 203_f3d_990 7th cir same 21_f3d_1164 n d c cir declining to reach issues neither argued nor briefed accordingly our decision in the case will be based upon the extent to which sec_1_163-1 income_tax unless otherwise indicated all section references are to the internal_revenue_code i r c in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure regs applies and on the arguments the parties asserted or briefed with respect thereto for and respectively respondent concedes that petitioner is entitled to deductions for state_and_local_income_taxes of dollar_figure and dollar_figure real_estate_taxes of dollar_figure and dollar_figure charitable_contributions of dollar_figure and dollar_figure miscellaneous expenses of dollar_figure and dollar_figure before application of the sec_67 2-percent floor and schedule e net losses of dollar_figure and dollar_figure the issues remaining for decision for and are whether petitioner is entitled to his claimed mortgage interest deductions liable for the sec_6651 additions to tax and liable for the sec_6662 accuracy-related_penalties findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in michigan when the petition was filed i the essex drive trust formation and trust agreement in michael and zina gedz transferred legal and equitable_title to essex drive essex drive property for a 5-year period2 to equity holding corp as trustee for the essex drive trust pursuant to a_trust agreement a warranty deed memorializing the transfer was recorded by the register of deeds oakland county michigan the trust agreement provides that the purpose of the essex drive trust is to hold the essex drive property and the proceeds and profits therefrom in trust for the beneficiaries’ use and benefit the trustee is to deal with the essex drive property only when the beneficiaries authorize it to do so according to the trust agreement the beneficiaries’ interests consist solely of a power of direction to authorize the trustee to deal with the essex drive property the right to receive or direct the disposition of proceeds from the essex drive property the right to purchase lease manage and control the essex drive property and the the trust agreement provides that the essex drive trust would terminate on date unless extended by mutual direction of the beneficiaries the gedzes also executed a beneficiary agreement an assignment of beneficial_interest and a rider to the trust agreement with bill gatten mr gatten these documents define their interests rights and obligations the gedzes transferred to mr gatten a 90-percent beneficial_interest and the corresponding proportionate share of the power of direction the power of direction includes the right to direct the trustee to make and execute contracts or deeds for the sale of to execute mortgages leases or options on and to otherwise deal with the essex drive property to dispose_of the proceeds from rentals mortgages insurance and sales and to dispose_of the essex drive property obligation for expenses and disbursements relative to the trust property the beneficiaries’ rights to the proceeds are deemed to be personal_property the beneficiaries do not possess any right title or interest in the essex drive property either legal or equitable expenses of the essex drive trust are allocated among the beneficiaries according to their respective percentages of beneficial interests unless otherwise agreed the beneficiaries also are required to obtain insurance for the essex drive property a beneficiary’s interest passes to an executor or administrator of his or her estate on death otherwise a transfer of a beneficiary’s interest to a third party is subject_to the other beneficiaries’ rights of first refusal and no assignment of a beneficiary’s interests is valid unless all beneficiaries consent a copy of the assignment is delivered to the trustee and the trustee indicates its acceptance thereon the trust agreement further provides that the trustee is not obligated to file any federal_income_tax returns or schedules on behalf of the essex drive trust notwithstanding sec_671 of the i r c of or any other applicable regulations the trust agreement further provides that a beneficiary has only an interest in the proceeds and profits and the trustee is to vest with full legal and equitable_title to the essex drive property the trust agreement does not discuss sec_641 tax continued if it becomes necessary for the essex drive trust to file a form_1041 u s income_tax return for estates and trusts or other informational returns under sec_6031 of the i r c of the trustee will not be obligated to prepare them but the trustee will sign informational returns if necessary at the beneficiaries’ request the beneficiaries are to report and pay all taxes on the earnings and proceeds of the essex drive property or otherwise arising from their beneficial interests ii petitioner’s beneficial_interest and trust documents in the gedzes assigned a 40-percent beneficial_interest in the essex drive trust to bogat management and a 50-percent beneficial_interest in the essex drive trust to petitioner and sandra adams a beneficiary agreement the gedzes bogat management and petitioner and sandra adams entered into a beneficiary agreement that provides that the beneficiaries collectively have the power of direction to authorize the trustee to deal with the essex drive property’s continued imposed on taxable_income of estates or of any kind of property held in trust or a return filing requirement for trusts with any taxable_income or gross_income of dollar_figure or over regardless of the amount of taxable_income as stated supra neither party briefed these issues and we do not discuss them further sandra adams is petitioner’s wife they were separated when the petition was filed title right to receive and or direct the disposition of proceeds from rentals mortgages sales or other related_income sources right and duty to manage the essex drive property and obligation to pay the essex drive property’s expenses the beneficiaries’ interests in the essex drive trust are personal_property interests the beneficiaries share in the essex drive property’s earnings gains proceeds and expenses according to their respective percentages of beneficial interests no beneficiary may make material alterations or improvements to the essex drive property without the trustee’s and the other beneficiaries’ prior written consent the beneficiaries’ rights to transfer their beneficial interests are subject_to the provisions of the trust agreement and any transfer must be agreed to by a majority of the beneficiaries the beneficiary agreement further provides that the essex drive property will be sold at termination ie date subject_to a first right to purchase right_of_first_refusal held by petitioner and sandra adams the terms of the right_of_first_refusal are that the essex drive property is to be made available for sale to petitioner and sandra adams at a price equal to what would be proposed by a third party and that they have a right to offset the sale price by the value of their share of profits and any contributions that are agreed to have been paid_by and refundable to petitioner and sandra adams petitioner and sandra adams’ right_of_first_refusal begins with the date of the beneficiary agreement date and terminates on the essex drive property’s sale_or_other_disposition according to exhibit ‘a’ to beneficiary agreement petitioner and sandra adams’ refundable contribution is dollar_figure their initial contribution consists of all nonrecurring costs contributed including closing costs contributions to existing equity dollar_figure -‘down payment’ realtor commissions and costs of agreed-upon expenditures_for repairs and capital improvements to the essex drive property by petitioner and sandra adams petitioner and sandra adams’ contributions are refundable at termination if equity permits b neht occupancy agreement the beneficiary agreement also provides that no beneficiary is entitled to occupy or possess the essex drive property unless an neht occupancy agreement accompanies the beneficiary agreement the neht occupancy agreement refers to the essex drive trust as landlord and to petitioner and sandra adams as tenant and provides that landlord agrees to lease to tenant the essex drive property tenant is to pay rent of dollar_figure per month which includes principal and interest on all loans secured_by the from the record it appears that the sale price of the essex drive property that petitioner and sandra adams agreed to was dollar_figure essex drive property tenant is required to maintain insurance coverage for and is liable for all repairs and maintenance of the essex drive property tenant may not make material alterations to the essex drive property without landlord’s consent and expenditures_for repairs are not refundable or creditable to tenant unless done at landlord’s written direction tenant may not assign or sublet his interest under the neht occupancy agreement c related documents petitioner and sandra adams received other documents for the essex drive property the first document titled beautiful home states no bank qualifying no credit approval and immediate tax benefits rent to own three payments and closing costs get you in at dollar_figure and participate in future appreciation and benefit in equity buildup the second document titled how we tk investment properties llc can benefit you the buyer states that benefits provided to a buyer include easier credit qualification and payment arrangements entitlement to all income_tax deductions for mortgage investors and property_tax payments even though title does not pass to buyer receipt of equity buildup from reduction of the mortgage principal as payments are made receipt of appreciation of the essex drive property protection of the essex drive property from the buyer’s creditors and the pride of ownership without the rules and constraints of conventional real_estate acquisition and mortgage processes these documents include an amortization table that was provided to petitioner and sandra adams and it sets forth the amounts of mortgage interest and principal paid for each payment iii petitioner’s occupancy petitioner and sandra adams moved into the essex drive property in date and resided there for years during that time petitioner made improvements to the essex drive property for example he replaced the cedar deck for about dollar_figure and installed an automatic garage door opener for about dollar_figure to dollar_figure he relandscaped the essex drive property and incurred costs of about dollar_figure for dirt shoveling and stuff like that he also incurred costs of about dollar_figure to dollar_figure to have glass block windows installed in the basement because of michigan’s harsh winters the essex drive property’s value declined however and at the end of the contract term petitioner did not exercise the right_of_first_refusal to purchase the essex drive property petitioner sent equity management services9 payments of dollar_figure per month that included principal and interest on all loans secured_by the property petitioner credibly testified the gedzes and the essex drive trust used equity management services as a bill paying or collection service that the fair rental value of the essex drive property was about dollar_figure to dollar_figure per month the escrow account statements from which the mortgage payments were made bear the gedzes’ names as mortgagees and the forms mortgage interest statement also bear the gedzes’ names as mortgageesdollar_figure equity management services sent petitioner copies of the escrow account statements and the forms iv petitioner’s tax returns petitioner filed his form_1040 u s individual_income_tax_return in date he filed his form_1040 in february dollar_figure for and respectively he claimed mortgage interest deductions of dollar_figure and dollar_figure that respondent disallowed opinion petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent accordingly petitioner bears the burden_of_proof see rule a the gedzes’ mortgage is held by national city mortgage co there is no indication in the record as to the original principal_amount petitioner did not apply for extensions of time to file his form sec_1040 i mortgage interest deductions sec_163 generally disallows a deduction for personal_interest an exception to this rule is qualified_residence_interest sec_163 qualified_residence_interest includes interest_paid or accrued during the taxable_year on acquisition_indebtedness sec_163 acquisition_indebtedness means any indebtedness that is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and is secured_by the residence sec_163 a qualified_residence includes the principal_residence of the taxpayer sec_163 generally for interest on a mortgage to be deductible the indebtedness must be an obligation of the taxpayer and not an obligation of another 84_tc_889 affd without published opinion 805_f2d_1073 d c cir but sec_1_163-1 income_tax regs provides interest_paid by the taxpayer on a mortgage upon real_estate of which he is the legal or equitable owner even though the taxpayer is not directly liable upon the bond or note secured_by such mortgage may be deducted as interest on his indebtedness where a taxpayer has not established legal equitable or beneficial_ownership of property we have disallowed the taxpayer’s claimed mortgage interest_deduction 74_tc_1266 song v commissioner tcmemo_1995_446 bonkowski v commissioner tcmemo_1970_340 affd 458_f2d_709 7th cir the court considers state law to determine the nature of the taxpayer’s property rights 472_us_713 363_us_509 dollar_figure the court also considers certain factors to determine whether a taxpayer is an equitable or beneficial_owner of the property including whether the taxpayer has a right to possess the property and to enjoy the use rents or profits thereof has a duty to maintain the property is responsible for insuring the property bears the property’s risk of loss is obligated to pay the property’s taxes assessments or charges has the right to improve the property without the owner’s consent and has the right to obtain legal_title at any time by paying the balance of the purchase_price blanche v commissioner tcmemo_2001_63 affd 33_fedappx_704 5th cir under michigan law the term trust includes an express trust wherever and however created with certain exceptions not shown here mich comp laws serv sec m lexis nexis express trusts may be created to sell mortgage or whatever rights or interests petitioner held in the essex drive property are determined under michigan law because the property is in michigan see 20_tc_236 and the trust agreement provides that it is governed by michigan law lease lands to receive the rents and profits of lands and apply them to the use of any person during the life of the person or for any shorter term subject_to the rules prescribed in mich comp laws serv chapter or for the beneficial_interest of any person where the trust is fully expressed and clearly defined upon the face of the instrument creating it subject_to the limitations as to time mich comp laws serv sec dollar_figure lexis nexis petitioner’s property rights or interests are as follows he is a beneficiary of the essex drive trust which meets the definition of an express trust under michigan law however the trust agreement provides that he does not have any right title or interest in the essex drive propertydollar_figure see id other documents refer to him as a buyer and certain attributes of a sale are present such as a downpayment closing costs and petitioner’s payment of principal and interest while other attributes of a sale are not present such as a transfer of the as stated supra pp the trust agreement provides that its purpose is to hold the essex drive property and the proceeds and profits therefrom in trust for the beneficiaries’ use and benefit and collectively the trust documents were used to facilitate the purported lease of the essex drive property to petitioner petitioner and sandra adams agreed to pay their respective closing costs pursuant to the document titled assignment of beneficial_interest and as stated supra the document titled exhibit a to beneficiary agreement also references closing costs and a downpayment essex drive property by deed to petitioner the neht occupancy agreement refers to him as tenant and to his monthly payments as rent the escrow account statements the forms and an amortization table were sent to petitioner even though he was not personally liable for the mortgage and the escrow account statements and the forms bear the gedzes’ names we now turn to the benefits_and_burdens_of_ownership factors some factors weigh in favor of finding that petitioner had assumed the benefits_and_burdens_of_ownership of the essex drive property while others weigh against factors that indicate that petitioner assumed the benefits_and_burdens_of_ownership are he had a duty to repair or maintain the essex drive property he was responsible for insuring the essex drive property he had a duty to pay the essex drive property’s taxes assessments or charges he had a right to the essex drive property’s proceeds from rents mortgages or sales he had the right to obtain legal_title at any time by paying the balance of the purchase_price his right_of_first_refusal began on the date of the beneficiary agreement and terminated on the essex drive property’s sale_or_other_disposition he bore some risk of loss because he was required to maintain insurance on the essex drive property and because he could lose his refundable contribution which may have included the value of the improvements petitioner made if there was no equity in the essex drive property and he agreed to pay the mortgage principal and interest under the neht occupancy and beneficiary agreements see amundson v commissioner tcmemo_1990_337 finding agreement to make mortgage payments created enforceable interest-bearing debt to taxpayer’s sister see also belden v commissioner t c memo 1995-dollar_figure in short petitioner treated the essex drive property as if he owned it see amundson v commissioner supra taxpayer’s performance of obligations as owner is indicative of ownership_interest see also trans v commissioner tcmemo_1999_233 same uslu v commissioner tcmemo_1997_551 same factors that indicate that petitioner did not assume the benefits_and_burdens_of_ownership are he could choose not to exercise his right_of_first_refusal and to walk away from the essex drive property see randolph v reisig n w 2d mich ct app right_of_first_refusal does not create interest in land see also jones v commissioner tcmemo_2006_176 optionee was not entitled to mortgage interest_deduction because under california law he had no ownership pursuant to the beneficiary agreement the beneficiaries agreed that any failure to pay the essex drive property’s expenses created at the option of the majority interest of the other beneficiaries a debt from the delinquent beneficiary to the other beneficiaries plus percent interest per annum until paid moreover the uncollected balance might be collected by lawsuit or by charge against the proceeds otherwise due to the delinquent party interest in property and because he had not acquired sufficient benefits_and_burdens_of_ownership to establish that he was equitable owner he had to enter into an neht occupancy agreement with the essex drive trust to possess or enjoy the use of the essex drive property see ryan v commissioner tcmemo_1995_579 and although petitioner made substantial improvements to the essex drive property the beneficiary and neht occupancy agreements provide that he could not make material alterations or improvements to the essex drive property without certain consents on the unique facts of this case we conclude that the benefits and burdens that favor ownership outweigh the factors against ownership petitioner has assumed the benefits_and_burdens_of_ownership of the essex drive property see eg 77_tc_708 ndollar_figure beneficiary of an illinois land trust possessed most attributes of ownership petitioner therefore is entitled to the mortgage interest deductions respondent’s determinations are not sustained ii sec_6651 additions to tax the sec_6651 additions to tax were based on the deficiencies because of our holding that petitioner is entitled to the mortgage interest deductions and because respondent conceded the other deductions that he had disallowed in the notice_of_deficiency see supra p petitioner is not liable for the deficiencies as there are no deficiencies petitioner is not liable for the additions to tax iii sec_6662 accuracy-related_penalties because of our holding that petitioner is entitled to the mortgage interest deductions and because respondent conceded the other deductions that he had disallowed in the notice_of_deficiency see supra p there are no underpayments16 of tax therefore petitioner is not liable for the sec_6662 accuracy-related_penalties respondent’s determinations are not sustained to reflect the foregoing decision will be entered under rule an underpayment is the amount by which the tax imposed exceeds the excess of the sum of the amount shown as the tax by the taxpayer on his return plus amounts not so shown that were previously assessed or collected without assessment over the amount of rebates made sec_6664
